Citation Nr: 0907725	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefit sought on appeal.  

In that decision the RO also declined to reopen a claim for 
service connection for bilateral hearing loss.  Subsequently, 
after the Veteran perfected an appeal on that claim, the RO 
granted service connection for bilateral hearing loss in an 
August 2008 rating decision.  Therefore that claim is no 
longer on appeal.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any tinnitus disorder was present in service, or that any 
current tinnitus disorder is related to service or due to a 
service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in April 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  That letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, VA and private treatment records, 
including a VA examination report, and the Veteran has not 
indicated any records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection 

The Veteran claims entitlement to service connection for 
tinnitus.  As reflected in statements and hearing testimony, 
the Veteran essentially claims that he has had tinnitus since 
service.  He claims that the tinnitus, as well as his 
service-connected bilateral hearing loss, resulted from noise 
exposure during service including the firing of guns without 
protection (including at firing ranges) in his role as a 
military police officer.  He maintains that he has had 
tinnitus since leaving service in 1951.

A.  Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a). Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2007).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis of Claim

The Veteran is claiming entitlement to service connection for 
tinnitus.  He attributes this to injury from noise exposure 
during service.  Service connection has been granted for 
bilateral hearing loss.

Service treatment records show no complaints, treatment, or 
findings referable to the claimed tinnitus.  At the September 
1951 separation examination, the examiner made no abnormal 
findings with respect to the ears or ear drums; and the 
Veteran made no complaints of a medical nature at that time.

Soon after service in July 1952, the Veteran submitted a 
claim for service connection for a stomach condition, for 
which he underwent VA examination in December 1952.  No 
claims or complaints were made by the Veteran at that time 
referable to a tinnitus condition. 

After service the first indication of any auditory disability 
is shown in mid 1978, when an audiology evaluation contains 
findings reflective of bilateral hearing loss.  See 38 C.F.R. 
§ 3.385 (2008).  Private treatment records beginning in 1987 
show treatment for hearing loss including via hearing aids.  
None of these private treatment records, dated between 1978 
and 1995, shows any indication of any complaints or findings 
of tinnitus.  

On file are VA treatment records dated from 2001 to 2008 
showing treatment for bilateral hearing loss; however, these 
do not show any complaints or findings of tinnitus.  A July 
2001 report of initial history and physical examination shows 
that the Veteran reported a past medical history of various 
complaints including hearing impairment bilaterally for which 
he wears hearing aids, but did not report a history of 
tinnitus.

During the April 2004 VA audiology consultation report 
consultation, the Veteran specifically denied having a 
history of symptoms of tinnitus.  At that time he also 
reported that in addition to inservice noise exposure by way 
of exposure to pistol/rifle fire at a gun range, he also had 
occupational (paper mill) and recreational (hunting) noise 
exposure after service.  

Also during that consultation visit, the Veteran reported 
that he suffered painful irritation in his left ear over a 
year before following a doctor's visit in which his left ear 
was "probed."  The treatment provider noted that the 
Veteran stated that his primary care physician had attributed 
the Veteran's discomfort to a "scratched" left eardrum.

The report of a May 2007 VA primary care attending note lists 
active problems to include sensorineural hearing loss not 
otherwise specified, and a past medical history including 
that the Veteran was hearing impaired bilaterally and wears 
hearing aids.  There was no mention of tinnitus.  

VA audiology treatment records dated in February, March, 
April, and May 2008 show that the Veteran was seen for 
hearing loss treatment involving hearing aids.  None of these 
include any notation of complaints or findings referable to a 
tinnitus condition. 

During an August 2008 VA examination, the Veteran reported 
audiological complaints of difficulty hearing in a variety of 
settings; and tinnitus, bilateral constant ringing present 
since being on the firing range in service.  

After examination, the examiner concluded with an opinion and 
rationale with respect to the question of whether tinnitus 
was etiologically related to service.  The examiner first 
commented that there was no objective or subjective way to 
prove or disprove the presence or absence of tinnitus.  
Therefore, the report of onset and supporting documentation 
was taken into consideration.  The examiner noted that it was 
possible to have hearing loss without tinnitus.  

The examiner noted that the Veteran stated at the present 
examination that he had had constant bilateral tinnitus since 
he was on the firing range in service.  In this regard, the 
examiner noted that the Veteran had denied symptoms of 
tinnitus during audiological evaluation in April 2004.  The 
examiner noted that the Veteran stated he must have 
misunderstood the question in 2004.  The examiner noted that 
there was no indication of tinnitus in the service treatment 
records or treatment records after service.  

Based on the foregoing, the examiner opined that it was not 
likely that the tinnitus had its onset during service due to 
noise exposure in service.  For essentially the same reasons, 
the examiner opined that it was also not likely that the 
Veteran's tinnitus was aggravated by his service-connected 
hearing loss.  In an addendum in September 2008, the August 
2008 VA examiner replied to a follow-up query of whether it 
is as likely as not tinnitus is a symptom associated with the 
Veteran's current hearing loss.  The examiner responded that 
she could not determine the etiology of the tinnitus and 
could not resolve this question without resulting to 
speculation. 

Service connection, however, may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).
The foregoing medical evidence indicates that the Veteran has 
a current tinnitus disorder.  These records, however, do not 
provide evidence of a nexus between the tinnitus, and either 
service or the Veteran's service-connected hearing loss.  The 
only opinion on the matter, discussed above as part of the 
August 2008 VA examination, is against the Veteran's claim.  
There are no opinions to the contrary.
 
Moreover, there are no treatment records in service or since 
service that show complaints of tinnitus or other reference 
to a tinnitus condition, even though the Veteran has been 
closely followed and treated since 1978 for another 
audiological disorder, hearing loss.  Additionally, the fact 
that the Veteran denied symptoms of tinnitus during 
audiological evaluation in April 2004, cannot be ignored.  
While the Veteran reported tinnitus in his March 2006 
statement asserting a claim for service connection, the only 
time a complaint of tinnitus was shown in medical records was 
during the very recent VA compensation and pension 
examination in September 2008.  This lengthy period since 
service without any pertinent complaints or showing 
otherwise, is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus.  

The Veteran is competent to describe his symptoms of 
tinnitus.  Though the Veteran is competent to describe 
associated symptoms, he is not qualified to make a diagnosis 
or provide an opinion as to etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation). 

In short, there is no evidence that a current tinnitus 
disability is causally connected to service.  The 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


